DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed on 03 AUGUST 2022 has been considered.  Claims 1-11 and 14-22 are pending. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
On 03 AUGUST 2022, the Applicant’s representative, BRANDON DUBE, and the Examiner conducted an interview where discussion of the arm 97 in ITAYA  transpired.  It is asserted by Applicant that the arm 97 in ITAYA is not a rotatable pipetting mechanism. 
As discussed during the interview, the instrument has a lowering mechanism 30 which comprises an elevator 80 having an arm 82.  The elevator includes a vertically driven motor which lowers and raises the pipette 22. In ITAYA each elevator station is mechanically responsible for lowering n raising the elevation of the pipette, but the arm mechanism 97 is not rotatable, and only teaches it to move upward or downward.  
The Examiner agreed to update the search and reconsider the diagnostic analyzer with the vertically spaced carousels in addition to the rotatable pipetting mechanism on a different axis of rotation. 
Upon further search and consideration, the Examiner is unable to provide a rejection which would fairly teach or suggest the claimed invention of the diagnostic analyzer comprising: a reagent carousel rotatable about a first axis of rotation; a reaction carousel vertically spaced from the reagent carousel such that at least a portion of the reaction carousel is disposed over the reagent carousel, the reaction carousel rotatable about a second axis of rotation; a first pipetting mechanism to aspirate a sample from a sample container and dispense the sample into a reaction vessel disposed on the reaction carousel, wherein the first pipetting mechanism is rotatable about a third axis of rotation; and a second pipetting mechanism to aspirate a reagent from a reagent container disposed on the reagent carousel and dispense the reagent into the reaction vessel disposed on the reaction carousel.
Claims 1-11 and 14-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797